              Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 1 of 16



 1   Thomas H. Bienert, Jr. (CA 135311, admitted pro hac vice)
 1
     Whitney Z. Bernstein (CA 304917, admitted pro hac vice)
 2   BIENERT | KATZMAN PC
 2
 3   903 Calle Amanecer, Suite 350
 3   San Clemente, California 92673
 4   Telephone: (949) 369-3700
 4
     Facsimile: (949)369-3701
 5   tbienert@bienertkatzman.com
 5
 6   wbernstein@bienartkatzman.com
 6   Attorneys for James Larkin
 7
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 8
 9                                    FOR THE DISTRICT OF ARIZONA
 9
10
10
11   United States of America,                           Case No. 2:18-CR-00422-PHX-SMB
11
12                       Plaintiff,                      DEFENDANT JAMES LARKIN’S
12
13   vs.                                                 MOTION TO SUPPRESS
13
14   Michael Lacey, et al.,
14
                                                         (Oral argument requested)
15                       Defendants.
15
16
16
17           Defendant James Larkin, by and through his undersigned attorney, moves to suppress
17
18   evidence obtained from the search of his home and his electronic devices because the warrants
18
19   leading to these searches were facially invalid under the Fourth Amendment.
19
20           This Motion is based on the attached Memorandum of Points and Authorities, the Court’s
20
21   file, and any evidence or argument presented at the hearing on this matter. This is Mr. Larkin’s first
21
22   motion to suppress related to a search of his home and electronic devices.
22
23           Excludable delay under 18 U.S.C. § 3161(h)(1) may occur as a result of this Motion or of an
23
24   order based on this Motion.
24
25   DATED: October 18, 2019                        BIENERT | KATZMAN PC
25
26
26
27                                                  /s/ Whitney Z. Bernstein
27                                                  Whitney Z. Bernstein
28                                                  Thomas H. Bienert, Jr.
28                                                  Attorneys for James Larkin

                                      JAMES LARKIN’S MOTION TO SUPPRESS
               Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 2 of 16




 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2            James Larkin moves for an order suppressing evidence obtained from the search of his home
 3   and his electronic devices. The search warrants at issue were facially invalid for the reasons set forth
 4   below.
 5                                              BACKGROUND
 6            The government sought and obtained several search warrants in this District and elsewhere.
 7   At issue in this motion are two search warrants, both of which violate the Fourth Amendment.
 8   I.       The Home Search Warrant
 9            On April 5, 2018, the government obtained a search warrant authorizing a search of
10   Mr. Larkin’s home and two of his co-defendant Michel Lacey’s homes along with a safety deposit
11   box that belonged to co-defendant Scott Spears and his wife (“Home Search Warrant”)1. The
12   Home Search Warrant authorized the government to enter Mr. Larkin’s home to search for evidence
13   identified in Attachment B, 2 which included, among other categories of evidence:
14         • “Evidence of wealth, assets, and real estate obtained from the illicit activity to include; notes,
             correspondence, and news articles related to prostitution, sex trafficking and/or Backpage
15
             and related entities.”
16
           • “Documentation of any funds received from Backpage or other related companies and
17           disposition of those funds.”
18
           • “Any property or proceeds resulting from money laundering or international money
19           laundering scheme to include computers, currencies, coins, precious metals, artwork, jewelry,
             home furnishings and vehicles.”
20
     Id. The Home Search Warrant authorized the government to seize this evidence if “stored on
21
     magnetic or electronic media including hard drive, portable devices such as thumb drives or any
22
     other media capable of storing information in a form readable by a computer” as well as “external
23
     hard drives, CDs, DVDs, digital tape, and other forms of backup media.” Id.
24
25
26
     1A true and correct copy of the Home Search Warrant, issued under Arizona Docket No. 18-
27   9126 MB, is attached as Exhibit A.
28
     2   The warrant covered the time period January 1, 2010 to the present.
                                                          2
                                      JAMES LARKIN’S MOTION TO SUPPRESS
             Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 3 of 16




 1           The government’s application for the Home Search Warrant included an affidavit from
 2   F.B.I. Special Agent Amy L. Fryberger. 3 The operative indictment at the time of the government’s
 3   warrant application (since superseded) was attached to the affidavit and summarized but not
 4   incorporated by reference. See id. Fryberger noted that the indictment charged Mr. Larkin with
 5   violations of 18 U.S.C. §§ 371 (Conspiracy), 1952 (Travel Act), 1956 (Money Laundering), and 1957
 6   (International Money Laundering). Further, Fryberger claimed that Mr. Larkin and his co-
 7   conspirators “knowingly facilitated the commission of prostitution” and money laundering. Id. at ¶
 8   II.2.
 9           In an effort to establish probable cause, Fryberger said that a grand jury found that
10   Mr. Larkin and his co-conspirators “were involved in a conspiracy to commit several different forms
11   of money laundering.” Id. at ¶ IV.1. Fryberger alleged that Mr. Larkin purchased an apartment in
12   Paris, France in 2016 and spent approximately $100,000 remodeling it. Id. at ¶ IV.1.a.x.
13           The warrant return receipts4 show that the government seized several items of personal
14   property from Mr. Larkin’s Arizona home, including documents, jewelry, vehicles, and electronic
15   devices, but does not indicate whether and how any of it fell within the authorized search.
16   II.     The Device Search Warrant
17           On August 31, 2018 the government obtained another warrant to search the electronic
18   devices it had seized from Mr. Lacey and Mr. Larkin during execution of the Home Search Warrant
19   and their arrest. (“Device Search Warrant”)5.
20           Attachment A2 to the Device Search Warrant identifies the digital devices that the
21   government seized from Mr. Larkin’s home (three DVDs, three computers, a monitor, an iPad, two
22   hard drives, and a back-up drive) and person upon his arrest (laptop and iPhone). Id. Attachment
23   B indicates that the government was authorized to search for “[a]ll information that constitutes
24   fruits, evidence and instrumentalities of violations of 18 United States Code Section 371
25
26   3 See Fryberger Affidavit in Support of Search and Seizure Warrant, a true and correct copy of which
     is attached hereto as Ex. B.
27   4 True and correct copies of receipts for items seized from Mr. Larkin are attached as Exhibit C.
     5 A true and correct copy of the Device Search Warrant, issued under Arizona Docket No. 18-
28
     8365 MB, is attached hereto as Ex. D.
                                                      3
                                   JAMES LARKIN’S MOTION TO SUPPRESS
             Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 4 of 16




 1   (Conspiracy), 1952 (Travel Act), and/or 1956 and 1957 (Money Laundering) spanning the period
 2   of the indicted conspiracies to commit any [of] these offenses from 2004-2008.” That evidence
 3   included “correspondence” with co-Defendants and Carl Ferrer concerning Backpage, “[b]ank
 4   statements and financial records for Michael Lacey . . . covering a period from 2012 through 2018,”
 5   “[r]ecords of purchase and ownership of assets” for an unspecified period of time, and “[r]ecords
 6   of banking transactions from 2012 through April 2018.” Id. Attachment B sets forth required search
 7   procedures, including use of a Filter Team to conduct the first review of the data seized from the
 8   Defendants’ devices. See id.
 9           The government’s application for the Device Search Warrant was supported by an affidavit
10   from I.R.S. Special Agent-Computer Information Specialist Richard Robinson.6 The superseding
11   indictment, which was the operative indictment at that time (and now), was attached and
12   incorporated by reference. Id., ¶ III.2. Robinson noted that the superseding indictment charged
13   Mr. Larkin with violations of 18 U.S.C. §§ 371 (Conspiracy), 1952 (Travel Act), 1956 (Money
14   Laundering), and 1957 (International Money Laundering). Id., ¶ III.1.
15           With respect to probable cause, Robinson alleged that Mr. Larkin and his co-conspirators
16   “were knowingly involved in the facilitation of prostitution and were engaged in money laundering
17   activities.” See Robinson Aff., Ex. E ¶ IV.1. Robinson’s affidavit quotes from cooperator Carl
18   Ferrer and Daniel Hyer’s plea agreements where they claim that the “great majority” or “majority”
19   of advertisements posted to Backpage were for prostitution services. Id. at ¶¶ IV.2, 3.
20                                              ARGUMENT
21          The Fourth Amendment mandates that “no warrants shall issue, but upon probable cause,
22   supported by oath or affirmation, and particularly describing the place to be searched, and the
23   persons or things to be seized.” U.S. Const. amend. IV. To be valid, a reviewing court must find
24   that the warrant meets four separate requirements: (1) it must be based on probable cause; (2)
25   supported by a sworn affidavit; (3) particularly describe the place to be searched; and (4) particularly
26   describe the persons or things to be seized. See Groh v. Ramirez, 540 U.S. 551, 557 (2004). A failure
27
28
     6 A true and correct copy of the Robinson Affidavit in Support of Application of Seizure Warrant
     is attached as Exhibit E.
                                                        4
                                    JAMES LARKIN’S MOTION TO SUPPRESS
             Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 5 of 16




 1   to satisfy even one of these requirements renders a warrant facially invalid. See id. In addition to
 2   these requirements, in Franks v. Delaware, 438 U.S. 154 (1978), the Supreme Court recognized that
 3   a search conducted pursuant to a warrant is invalid if the supporting affidavit contains material
 4   misstatements of fact or omissions.
 5          Under these standards, both the Home and Device Search Warrants are facially invalid.
 6   First, the warrants fail the probable-cause requirement because the underlying affidavits contain no
 7   factual information that would enable the issuing magistrate to make a neutral and detached
 8   probable-cause determination.       Second, the Home Search Warrant fails the particularity
 9   requirement, both in terms of specificity and breadth. Finally, Mr. Larkin is entitled to a Franks
10   hearing because the Home and Device Search Warrants contain material omissions and
11   misrepresentations.
12
     I.     The Home and Device Search Warrants violate the probable cause requirement.
13
            A.      The Fourth Amendment requires that an issuing judge independently
14                  assess facts before finding probable cause to search.
15          For a search warrant to be valid, it must describe the place to be searched and things to
16   be seized with sufficient particularity and “be no broader than the probable cause on which it is
17   based.” United States v. Weber, 923 F.2d 1338, 1342 (9th Cir. 1990). A search warrant is supported
18   by probable cause if the issuing judge finds that “given all the circumstances set forth in the
19   affidavit . . . there is a fair probability that contraband or evidence of a crime will be found in a
20   particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). A search is invalid where “the issuing
21   judge lacked a substantial basis for concluding that probable cause existed.” United States v.
22   Underwood, 725 F.3d 1076, 1081 (9th Cir. 2013) (quotations and alterations omitted).
23          When an affiant’s statements lack factual support, a warrant lacks probable cause. Id.;
24   accord Gates, 462 U.S. at 239 (“wholly conclusory” statements of officers insufficient to establish
25   probable cause); United States v. Cervantes, 703 F.3d 1135, 1139 (9th Cir. 2012) (conclusory
26   allegations lack factual support are “entitled to little weight”). If an affidavit fails to provide
27   foundational facts, an issuing judge cannot fulfill his or her duty to complete an independent
28   review of the warrant See United States v. Leon, 468 U.S. 897, 914 (1984) (lack of neutral and
                                                       5
                                   JAMES LARKIN’S MOTION TO SUPPRESS
             Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 6 of 16




 1   detached review renders a reviewing judge “a rubber stamp for the police.”); United States v.
 2   Ventresca, 380 U.S. 102, 108-09 (1965) (magistrate must be provided foundational facts).
 3          The basis for probable cause must be contained within the application without reference
 4   to outside information. United States v. Rubio, 727 F.2d 786, 795 (9th Cir. 1984). A grand jury’s
 5   probable cause finding cannot serve as a proxy for a probable cause determination by a magistrate
 6   issuing a warrant. See id. at 794-95 (“Fourth Amendment requires that warrants may issue only
 7   upon a determination of probable cause by a neutral and detached magistrate.”).
 8          Although the Ninth Circuit allows a magistrate to consider an indictment, it cannot be a
 9   substitute for facts in a warrant affidavit. Id. at 795. That is, a magistrate’s probable-cause finding
10   must be independent and cannot simply ratify an affiant’s conclusions. See Gates, 462 U.S. at 238;
11   see also Rubio, 727 F.2d at 795 (“[W]arrant affidavit’s mere recitation of the indictment is precisely
12   that—the conclusion of another body, and a body whose function differs substantially from the
13   magistrate’s constitutional duty to assess probable cause.”). If the government contends that the
14   magistrate should consider evidence presented to the grand jury in assessing probable cause, the
15   government must present that evidence in its warrant application. Cf. Rubio, 727 F.2d at 795
16   (“The facts upon which the magistrate bases his probable cause determination must appear
17   within the four corners of the warrant affidavit; the warrant cannot be supported by outside
18   information.”).
19
            B.      The Home and Device Search Warrant applications were not supported by
20                  probable cause, so the magistrate erred in approving them.
21          The magistrate lacked a substantial basis to find probable cause because the affidavits
22   underlying the warrants provided no facts supporting the crimes allegedly committed by the
23   Defendants. Rather than outlining facts known to the affiants as is required, the affidavits
24   summarize and incorporate the indictment. See Rubio, 727 F.2d at 795 (reversing convictions
25   where affidavit that referred to the indictment “furnished no basis whatsoever for believing the
26   defendants” had engaged in a pattern of racketeering); United States v. Bailey, 327 F. Supp. 802,
27   806 (N.D. Ill. 1979) (denying order to compel defendants to provide handwriting exemplars
28   because government failed to establish probable cause and recognizing that “the finding of
                                                       6
                                    JAMES LARKIN’S MOTION TO SUPPRESS
             Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 7 of 16




 1   probable cause for arrest of an individual that accrues from his being indicted does not . . .
 2   become the equivalent of a finding of probable cause for a warrant to search that person’s home,
 3   his car, or his business office”).
 4           In addition to improperly relying on the indictments, the search warrant affidavits do not
 5   include any facts establishing that Mr. Larkin had the heightened scienter required to establish
 6   probable cause that he engaged in any Travel Act (or money laundering) violations. See Defs.’
 7   Mot. to Dismiss, Doc. 561 at 37-48 (incorporated herein by reference and explaining why the
 8   indictment is facially insufficient because it fails to provide any allegations on the requisite scienter
 9   for the charged crimes). Because the warrant applications contain conclusory statements about
10   generalized intent rather than facts establishing Mr. Larkin’s knowledge and intent to engage in
11   unlawful activity, the search warrants are facially invalid. See United States v. Weber, 923 F.2d 1338,
12   1345-46 (9th Cir. 1990) (reversing conviction and ruling that suppression was warranted where
13   affidavit in support contained only generalized conclusions about the behavior of child
14   pornographers rather than particular evidence suggesting that the defendant was a child
15   pornographer); Underwood, 725 F.3d at 1082-84 (affirming suppression where affidavit contained
16   only expert opinion and conclusory statements that defendant trafficked ecstasy); Cervantes, 703
17   F.3d at 1139-40 (reversing denial of suppression due to affiant’s failure to offer facts establishing
18   probable cause to believe that defendant’s home was a “narcotics stash location”).
19           Finally, the affidavits are void of any facts that establish probable cause to believe that
20   Defendants knowingly and intentionally promoted/facilitated a “business enterprise” involving
21   prostitution.7 Critically, the government must provide facts to the issuing magistrate indicating
22   that the targets of the warrants knowingly and intentionally engaged in “unlawful activity.” 18
23   U.S.C. §1952(a)(3). The plain text of the Travel Act defines “unlawful activity” as “any business
24   enterprise involving … prostitution offenses.” 18 U.S.C. §1952(b). The affidavits contain no
25   fact concerning a specific criminal “business enterprise” or that the targets of the warrants
26
27   7See Mr. Brunst’s Motion to Dismiss Indictment Based on Failure to Allege Necessary Elements
28   of the Travel Act (Doc. 746), and Mr. Larkin’s Joinder to the same (Doc. 754), incorporated
     herein by reference.
                                                        7
                                    JAMES LARKIN’S MOTION TO SUPPRESS
               Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 8 of 16




 1   knowingly and specifically intended to facilitate or promote a particular “business enterprise.”
 2   As a result, the magistrate erred in authorizing the warrants.
 3
     II.      In addition to lacking probable cause, the Home Search Warrant violated
 4            Mr. Larkin’s Fourth Amendment rights by failing to specify the items sought with
              particularity and because it was overbroad.
 5
 6            In addition to establishing probable cause, a warrant must be sufficiently particular. See

 7   United States v. SDI Future Health, Inc., 568 F.3d 684, 702 (9th Cir. 2009). To be particular, a

 8   “warrant must clearly state what is sought.” Id. Further, a warrant that is broader in scope than

 9   the probable cause upon which it is based is defective. Id. The particularity and breadth

10   requirements protect a citizen’s Fourth Amendment’s privacy rights by preventing the

11   government from conducting “general, exploratory rummaging in a person’s belongings.” Weber,

12   923 F.2d at 1342. The Home Search Warrant violates the particularity requirement because it

13   does not sufficiently specify the items sought and is overbroad.

14            A.      The Home Search Warrant did not sufficiently describe the particular
                      items sought.
15
16            The description of the items to be seized “must be specific enough to enable the person

17   conducting the search reasonably to identify the things authorized to be seized.” United States v.

18   Spilotro, 800 F.2d 959, 963 (9th Cir. 1986); see also United States v. Bridges, 344 F.3d 1010, 1017 (9th

19   Cir. 2003) (“The executing officer must be able to identify from the face of the warrant, as well

20   as any attached or expressly incorporated documents, what it is that they are being asked to search

21   for and seize from the targeted property.”). The following search terms, limited to the period

22   2010 to the time of execution of the Home Search Warrant, fail to provide adequate specificity:

23
           • “Evidence of wealth, assets, and real estate obtained from the illicit activity to include; notes,
24           correspondence, and news articles related to prostitution, sex trafficking and/or Backpage
25           and related entities.”

26         • “Documentation of any funds received from Backpage or other related companies and
             disposition of those funds.”
27
28
                                                          8
                                      JAMES LARKIN’S MOTION TO SUPPRESS
             Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 9 of 16




 1      • “Any property or proceeds resulting from money laundering or international money laundering scheme to
          include computers, currencies, coins, precious metals, artwork, jewelry, home furnishings
 2        and vehicles.”
 3   See Ex. A.

 4          These broad descriptions gave the searching agents unfettered discretion to decide what

 5   to seize and examine in violation of the Fourth Amendment. For example, it is unclear what

 6   items constitute “[e]vidence of wealth.” Although the search term provides examples, those

 7   examples are not exclusive. Cash, antiques, jewelry, and any other unlimited number of objects

 8   could qualify as “[e]vidence of wealth” but in who’s opinion? How much money constitutes

 9   wealth? How valuable is an item and according to what standard? This insufficiently particular

10   term renders the warrant invalid. See United States v. Washington, 797 F.2d 1461, 1472-73 (9th

11   Cir. 1986) (search warrant permitting seizure of articles of personal property tending to

12   establish the wealth and financial status of defendant impermissibly overbroad).

13          Moreover, the warrant does not describe what companies are “related” to Backpage.

14   Without a list of Backpage’s subsidiaries and affiliates, the searching agents had no information

15   from the warrant setting forth what items involved funds received from companies “related” to

16   Backpage.

17          Also, the warrant does not distinguish what is meant by “property or proceeds” of money

18   laundering (as opposed to any other household goods unrelated to money laundering). When a

19   warrant covered items that are purportedly related to unlawful conduct, “the warrant must

20   contain some guidelines to aid the determination of what may or may not be seized.” United

21   States v. Cardwell, 680 F.2d 75, 78 (9th Cir. 1982) (reversing conviction and holding that “limiting

22   the search to only records that are evidence of the violation of a certain statute is generally not

23   enough” (quotations omitted).

24          The Home Search Warrant does not describe how searching agents can distinguish

25   between goods purchased with funds derived from the publishing of alleged illicit Backpage ads

26   from items bought with money derived from Defendants’ lawful publishing activities, including

27   money earned from Mr. Larkin’s decades of work publishing print newspapers. Any items

28
                                                        9
                                    JAMES LARKIN’S MOTION TO SUPPRESS
             Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 10 of 16




 1   acquired before the alleged unlawful conduct could not possibly be funds from Backpage and
 2   “related” companies.
 3          Because the Home Search Warrant permits the “wholesale seizures of entire categories of
 4   items not generally evidence of criminal activity, and provide no guidelines to distinguish items
 5   used lawfully from those the government had probable cause to seize,” Sprilotro, 800 F.2d at 964
 6   (affirming suppression of evidence), the Home Search Warrant is facially invalid.
 7          b.      The Home Search Warrant is unconstitutionally overbroad.
 8          The finding of probable cause must support the seizure of each of the particular items
 9   named in the warrant. See, e.g., SDI Future Health, Inc., 568 F.3d at 702. That is, even if the
10   affidavit for the Home Search Warrant satisfied the probable-cause requirement (which it did
11   not), the search of items vastly exceeded the scope of probable cause.
12          The scope of probable cause is limited to the operation of Backpage and expenditure or
13   use of funds derived from Backpage’s alleged unlawful activities for an unspecified time period.8
14   The time period is unspecified because the search warrant allows the searching agents to search
15   for the identified categories of evidence from 2010 through the time of execution (see Ex. A). But
16   the affidavit does not set forth probable cause for this identified time period; instead, it identifies
17   isolated dates when purportedly unlawful transactions occurred without any indication that the
18   period for which there is probable cause is 2010 through the time of search (see Ex. B). As a
19   result of this discrepancy, the Home Search Warrant allowed the search of evidence that fell
20   outside of the time period in which the affidavit provided probable cause to believe a crime
21   occurred, rendering the search warrant overbroad. See Center Art Galleries-Hawaii, Inc. v. United
22   States, 875 F.2d 747, 750-51 (9th Cir. 1989) (affirming suppression and concluding that “the broad
23   scope of the warrants,” which allowed the seizure of items unrelated to the forged Dali artwork
24   “despite the total absence of any evidence of criminal activity unrelated to Dali” was “not
25   justified” by the scope of probable cause); see also SDI Future Health, 568 F.3d at 704-05 (search
26   term that authorized search for all “rolodexes, address books, and calendars” overbroad because
27
28
     8Although the affidavit mentions various and isolated dates of financial transactions, it does
     not identify any time period for the purported criminal conduct.
                                                       10
                                    JAMES LARKIN’S MOTION TO SUPPRESS
             Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 11 of 16




 1   it allowed the government to obtain contact information for anyone who had ever dealt with the
 2   corporate-defendant rather than limiting the search to information related to the “consultants,
 3   physicians, and health insurance companies” purportedly involved with the conspiracy).
 4   III.   Mr. Larkin is entitled to a Franks hearing because the Home and Device Search
            Warrants contain material misstatements and omissions.
 5
 6          Because the affidavits omitted significant information material to the issuing magistrate’s

 7   probable-cause determination, Mr. Larkin is entitled to a hearing on the validity of the affidavits

 8   under Franks v. Delaware, 438 U.S. 154 (1978). There, the Supreme Court held that a defendant

 9   is entitled to an evidentiary hearing where there is evidence that a search conducted pursuant to

10   a warrant was based on a supporting affidavit that contains intentional or reckless material

11   misstatements of fact or omissions. See Franks, 438 U.S. at 171-72.

12          Since Franks, the Ninth Circuit held that a defendant is entitled to an evidentiary hearing

13   to challenge the veracity of an affidavit when the defendant preliminarily demonstrates that an

14   affidavit contains “intentionally or recklessly false statements” and that without those falsities the

15   government cannot support a probable cause finding sufficient to issue a search warrant. United

16   States v. Stanert, 762 F.2d 775, 780 (9th Cir. 1985) (quotations omitted). Clear proof of deliberate

17   or reckless falsity is not required. See United States v. Gonzalez, Inc., 412 F.3d 1102, 1111 (9th Cir.

18   2005). Instead, to trigger a hearing a defendant must offer evidence supporting “a finding of

19   intent or recklessness.” Id. Once a defendant makes that preliminary showing, the district court

20   “must hold a hearing to determine if any false statements deliberately or recklessly included in

21   the affidavit were material to the magistrate’s finding of probable cause.” United States v. Johns,

22   851 F.2d 1131, 1133 (9th Cir. 1988).

23          Half-truths like those in the affidavits offered in support of the Home and Device Search

24   Warrants improperly allow a search warrant affiant to manipulate the magistrate’s inferences.

25   Stanert, 762 F.2d at 781; see also Chism v. Washington State, 661 F.3d 380, 388 (9th Cir. 2011) (an

26   officer acts recklessly when affidavit does not report important factual information within the

27   officer’s knowledge at the time affidavit was prepared). When an omission is essential to the

28
                                                       11
                                    JAMES LARKIN’S MOTION TO SUPPRESS
             Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 12 of 16




 1   finding of probable cause, recklessness may be inferred from the omission itself. See Madiwale v.
 2   Savaiko, 117 F.3d 1321, 1327 (11th Cir. 1994).
 3          A defendant is entitled to Franks hearing even if the misstatements or omissions are
 4   not the affiant’s fault. See United States v. DeLeon, 979 F.2d 761, 764 (9th Cir. 1992); accord Johns,
 5   851 F.2d at 1134 n.1. If a defendant prevails on a Franks challenge, the evidence seized must be
 6   suppressed without application of the “good faith” rule. See United States v. Leon, 468 U.S. 897,
 7   922 (1984); accord United States v. DeLeon, 979 F.2d 761, 763 (9th Cir. 1992).
 8          Here, Mr. Larkin is entitled to a Franks hearing challenging the veracity of the affidavits
 9   underlying both the Home and Device Search Warrants because they contain material
10   misrepresentations and omissions. The most serious omission is that the affidavits selectively
11   ignore cases holding that the First Amendment protects online classified advertising sites
12   generally, and Backpage in particular. This omission is critical because all allegations of unlawful
13   conduct hinge on claims that advertisements posted to Backpage violated state prostitution laws.
14   If publishing third-party advertisements for purported illegal activities cannot be unlawful, there
15   is no predicate for the affiants’ claims that resulting financial transactions violated federal money
16   laundering laws or the Travel Act.
17          At the time the affidavits were written, the government knew that courts in California had
18   twice rejected the specific theory on which all of the allegations in the affidavits are based; that is,
19   that publishing classified ads for adult services violates state law prohibiting prostitution.9 See
20   People v. Ferrer, 2016 WL 7237305, at *3 (Sup. Ct. Sacramento Cnty. Dec. 9, 2016) (“Ferrer I”)
21   (recognizing that “the relevant question in this case is whether, and to what extent, Defendants’
22   activities entitle them to protection of their First Amendment rights through the immunity provision
23   of the CDA” (emphasis added)); People v. Ferrer, No. 16FE024013 (Sup. Ct. Sacramento Cnty.
24   Aug. 23, 2017) (“Ferrer II”) (holding the First Amendment and Communications Decency Act
25
26   9 Indeed, the government has stated that it “partner[ed]” with the California Attorney
     General’s Office in their efforts to shut down Backpage. See April 9, 2018 DOJ Press Release,
27   available     at      https://www.justice.gov/opa/pr/justice-department-leads-effort-seize-
28   backpagecom-internet-s-leading-forum-prostitution-ads (last visited on Oct. 17, 2019).

                                                       12
                                    JAMES LARKIN’S MOTION TO SUPPRESS
             Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 13 of 16




 1   (“CDA”) foreclose suit “against an online publisher when the suit is based on speech provided
 2   by a third party”).
 3          The affidavits disingenuously claim that Defendants’ purported handling of the ads
 4   establishes probable cause that Backpage facilitated prostitution in violation of state law. (Ex. B
 5   at ¶ IV.1.a.vi; Ex. E at ¶¶ IV.8.a-f.) However, the government knows that the editing of ads is
 6   protected under the First Amendment. Indeed, moderation falls under “traditional editorial
 7   functions,” and constitutes protected speech, even when terms or images are deleted, and the
 8   remaining portion of an advertisement is published. See Ferrer II, No. 16FE024013, slip op. at
 9   13-14 (“[E]ven if Backpage knew of the unlawfulness of the content of the ads, knowledge is
10   insufficient to render Defendants liable. This is true regardless of whether Backpage even
11   exercised its editorial discretion and deleted or blocked certain terms from ads.”).
12          The search warrant affidavits also intentionally fail to disclose that numerous courts have
13   rejected claims that adult advertisements are synonymous with prostitution or trafficking. See
14   Backpage.com, LLC v. Dart, 807 F.3d 229, 234 (7th Cir. 2015) (“[N]ot all advertisements for sex
15   are advertisements for illegal sex.”).10 The government’s suppression of this information, which
16   should have been weighed by the judge considering probable cause for the warrants, renders the
17   warrants materially misleading. Indeed, the government knew and should have advised the
18
19
20   10Accord Doe v. Backpage.com LLC, 104 F Supp. 3d 149, 156-57 (D. Mass. 2015), aff’d, 817 F.3d
     12 (1st Cir. 2016) (“existence of an escorts section in a classified ad service, whatever its
21   social merits, is not illegal.”); Backpage.com, LLC v. McKenna, 881 F. Supp. 1262, 1282 (W.D.
     Wash. 2012) (escort ads have long been permitted and escort services are licensed and
22
     regulated in many states); Backpage. com, LLC v.Cooper, 939 F. Supp. 805, 816, 833-34 (D. Tenn.
23   2013) (ads on Backpage.com are protected speech under the First Amendment); Backpage.com,
     LLC v. Hoffman, 2013 WL 4502097, at *9-11 (D.N.J. 2013) (rejecting argument that escort ads
24   on the website are unprotected speech); M.A. v. Village Voice Media Holdings, LLC, 809 F.
25   Supp. 2d 1041, 1049-50 (E.D. Mo. 2011); see also Dart v. Craigslist, Inc., 665 F. Supp. 2d
     961, 968 (N.D. Ill. 2009) (“We disagree . . . that the ‘adult services’ section is a special case.
26   The phrase ‘adult,’ even in conjunction with ‘services,’ is not unlawful in itself nor does it
     necessarily call for unlawful content.”); Cohen v. Bd. of Supervisors, 707 P.2d 840, 852 (Cal. 1985)
27   (“An escort service may very well involve lawful activities relating to sex.” (internal
28   quotations omitted)).

                                                     13
                                   JAMES LARKIN’S MOTION TO SUPPRESS
            Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 14 of 16




 1   issuing magistrate that under the First Amendment special rules apply when the government
 2   seeks to hold a party accountable for third-party speech.
 3          Similarly, the affidavits allege that Mr. Larkin and his co-conspirators knowingly facilitated
 4   prostitution. (See Ex. B at ¶ II.2; Ex. E at ¶ III.2.) This assertion ignores the long line of cases
 5   requiring a heightened proof of scienter when the government seeks to hold a publisher liable
 6   for publishing the speech of a third party and cases indicating that a heightened proof of scienter
 7   is required for Travel Act violations. (See Defs.’ Mot. to Dismiss, Doc. 561 at 37-42.) These
 8   omissions are also materially misleading.
 9          Finally, the indictments are riddled with material misstatements as set forth in greater
10   detail in the concurrently filed Motion to Dismiss Indictment for Grand Jury Abuse or, in the
11   Alternative, for Disclosure of Grand Jury Transcripts, incorporated herein by reference.
12          Due to the government’s material misstatements and omissions in affidavits supporting
13   its request for the search warrants, Mr. Larkin is entitled to a Franks hearing. This hearing will
14   establish the veracity of the affidavits underlying the Home and Device Search Warrants and
15   show that the government’s material omissions would have undermined the magistrate’s
16   probable-cause finding. See United States v. Perkins, 583 F. App’x 796, 797 (9th Cir. 2014) (vacating
17   conviction and remanding for Franks hearing where affidavit to search home for child
18   pornography omitted information that Canadian officials had indicated that the images “had no
19   obvious sexual purpose” and failed to provide that magistrate with the images).
20                                           CONCLUSION
21          For all these reasons, this Court should: (1) suppress the evidence obtained from
22   execution of the Home and Device Search Warrants and any evidence derived from them; and,
23   to the extent required, (2) hold a Franks hearing for Mr. Larkin to demonstrate that the Home
24   and Device Warrants contain material misstatements and omissions in violation of the Fourth
25   Amendment.
26
27
28
                                                      14
                                   JAMES LARKIN’S MOTION TO SUPPRESS
           Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 15 of 16




 1
     DATED: October 18, 2019               BIENERT | KATZMAN PC
 2
 3                                         /s/ Whitney Z. Bernstein
                                           Whitney Z. Bernstein
 4                                         Thomas H. Bienert, Jr.
                                           Attorneys for James Larkin
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             15
                               JAMES LARKIN’S MOTION TO SUPPRESS
            Case 2:18-cr-00422-SMB Document 786 Filed 10/18/19 Page 16 of 16



                                 CERTIFICATE OF SERVICE
 1
            I certify that on this 18th day of October, 2019, I electronically transmitted a PDF
 2   version of this document to the Clerk of the Court, using the CM/ECF System, for filing and
 3   for transmittal of a Notice of Electronic Filing to the following CM/ECF registrants listed
     below.
 4
                                               s/ Toni Thomas
 5                                             Toni Thomas
 6
     Anne Michelle Chapman, anne@mscclaw.com
 7   Erin E. McCampbell, emccampbell@lglaw.com
 8   Anthony R. Bisconti, tbisconti@bienertkatzman.com
     Ariel A. Neuman, aan@birdmarella.com
 9
     Bruce S. Feder, bf@federlawpa.com
10   James C. Grant, jimgrant@dwt.com
11   Lee David Stein, lee@mscclaw.com
     Paul J. Cambria, pcambria@lglaw.com
12
     Robert Corn-Revere, bobcornever@dwt.com
13   Ronald Gary London, ronnielondon@dwt.com
14   Janey Henze Cook, janey@henzecookmurphy.com
     John Lewis Littrell, jlittrell@bmkattorneys.com
15
     Seetha Ramachandran, Seetha.Ramachandran@srz.com
16   Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
17   Whitney Z. Bernstein, wbernstein@bienertkatzman.com
     Gary S. Lincenberg, glincenberg@birdmarella.com
18
     Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
19   Michael D. Kimerer, mdk@kimerer.com
20   Rhonda Elaine Neff, rneff@kimerer.com
     David S. Eisenberg, david@deisenbergplc.com
21
     Joy Malby Bertrand, joyous@mailbag.com
22   John Jacob Kucera, john.kucera@usdoj.gov
23   Kevin M. Rapp, Kevin.Rapp@usdoj.com
     Margaret Wu Perlmeter, Margaret.perlmeter@usdoj.gov
24
     Reginald E. Jones, reginald.jones4@usdoj.gov
25   Peter Shawn Kozinets, Peter.Kozinets@usdoj.gov
26   Andrew C. Stone, andrew.stone@usdoj.gov
27
28
                                                 16
                                JAMES LARKIN’S MOTION TO SUPPRESS
